DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed November 23, 2021 (hereinafter “11/23/21 Amendment") has been entered, and fully considered.  In the 11/23/21 Amendment, claims 1, 24, 26, 39-41, & 43 were amended, and claims 46-50 were newly added.  No claims were cancelled (claims 2-4, 15-20, 33, & 35-36 were previously cancelled).  Therefore, claims 1, 5-14, 21-32, 34, & 37-50 are now pending in the application.         
3.	The 11/23/21 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the Non-Final Office Action mailed 05/25/21 (“05/25/21 Action”).  
4.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.  
5.	The following objections and rejections constitute the complete set presently being applied to the instant application.

Claim Objections
6.	Claims 47-49 are objected to because of the following informalities:  
	a.	In claim 47, lines 2-3, the recitation of “said proximal end of said at least one surgical mechanical arm” should instead recite --said proximal end of said elongate body of said at least one surgical mechanical arm--. 
claim 48, lines 2-3, the recitation of “for insertion and removal of said proximal end into and from said motor unit” should instead recite --for insertion and removal of said proximal end of said elongate body into and from said motor unit--. 
c.	In claim 49, lines 2-3, the recitation of “a recess for insertion of said proximal end of said at least one surgical mechanical arm” should instead recite --a recess for insertion of said proximal end of said elongate body of said at least one surgical mechanical arm--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1, 5-14, 21-32, 34, & 37-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claim 1 recites the limitation “at least one motor unit” in line 1, indicating that more than one motor unit may be utilized, but then recites “said motor unit” in lines 30 and 42 indicating that only one motor unit is utilized.  As such, it is not clear how many motor units are required by the claim.  Clarification is required.      
10.	Claims 5-14, 21-32, 34, 37, 38, & 40-49 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
11.	Claim 39 recites the limitation “at least one motor unit” in line 18, indicating that more than one motor unit may be utilized, but then recites “said motor unit” in lines 28 and 31 indicating that only one motor unit is utilized.  As such, it is not clear how many motor units are required by the claim.  Clarification is required.      
Claim 50 recites the limitation “at least one motor unit” in line 9, indicating that more than one motor unit may be utilized, but then recites “said motor unit” in lines 19 and 22 indicating that only one motor unit is utilized.  As such, it is not clear how many motor units are required by the claim.  Clarification is required.      

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0123783 to Marczyk et al. (“Marczyk”) in view of U.S. Patent Application Publication No. 2005/0165443 to Livneh ("Livneh"), and further in view of U.S. Patent Application Publication No. 2011/0218502 to Iio et al. (“Iio”).
16.	Regarding claim 50, Marczyk teaches a surgical system comprising:

an elongate body comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body [shaft (16) includes an articulating portion (18) comprising a plurality of joints nestingly arranged in series to provide flexibility - ¶’s [0056], [0070]; FIGS. 1-2], at least one of said plurality of segments being flexible or including a flexible portion [e.g., ¶’s [0054], [0056]]
an electrosurgical tool [end effector (12) - ¶[0056]; FIG. 1] coupled to a distal-most segment [joint (18f) – ¶ [0071]; FIGS. 2-3] of said elongate body [FIG. 2], and 
at least one motor unit [housing or body (14) (¶’s [0056], [0057]; FIG. 1) and its constituent components, including steering unit (22) and its constituent components (¶’s [0056]-[0058], [0114]; FIGS. 1, 19); NOTE: as broadly as claimed, the claim currently sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor, such as housing (14), can broadly be considered a “motor unit”] comprising circuitry which:  
receives control signals for moving said at least one surgical mechanical arm [shaft (16)] [from control unit (24) - see ¶’s [0057], [0124]; FIG. 1] and control signals for electrifying said at least one surgical mechanical arm [(16)] for supplying electrical power to said electrosurgical tool [to end effector (12)] [¶’s [0056]-[0058]; FIG. 1; NOTE: Marczyk teaches that trigger (34) is provided on the body (14) and used to effectuate application of electrosurgical energy for sealing or cutting tissue held within the end effector (12) (see ¶[0058), that shaft (16) connects to body (14) (see ¶[0056]), and that shaft (16) includes activation members for delivering energy to end effector (12) (see ¶[0056]); as such, as broadly as claimed, actuation of trigger (34) on body (14) results in a control signal that causes the delivery of energy to said 
actuates movement of said at least one surgical mechanical arm [(16)] [see ¶’s [0057], [0124]] and enables transfer of said electrical power [[¶’s [0056]-[0058]] according to said received control signals;
wherein said proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit [Marczyk teaches that the overall device (10) may be fully or partially disposable depending upon a particular purpose or to achieve a particular result, which includes the proximal end of the shaft being removably received within a housing of said motor unit - see ¶[0100]; further, body (14) itself defines a “housing”].            
A.	FLAP 
While Marczyk teaches that the proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit (as noted above), Marczyk does not teach: 
said housing of said motor unit further comprising a flap configured to close over said proximal end of said elongate body of said at least one surgical mechanical arm. 
	Livneh, in a similar field of endeavor, teaches a multi-mode surgical instrument (40) for performing various cutting and cauterizing procedures [e.g., ¶[0040]].  
Livneh teaches a housing [handle assembly (46)] for receiving various types of surgical cartridges (e.g., bipolar (52) or monopolar (50) cartridges) [see ¶[0041]; FIG. 2], and a flap [lid (102)] configured to close over a proximal end of the particular cartridge (50, 52) inserted therein [see ¶[0053]; FIG. 2 (reproduced below)].

    PNG
    media_image1.png
    445
    553
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marczyk such that said housing of said motor unit further compris[es] a flap configured to close over said proximal end of said elongate body of said at least one surgical mechanical arm, as taught by Livneh, since such a modification would facilitate repair/replacement of the at least one surgical mechanical arm (and other components disposed in the body/housing), as well as cleaning/sterilization of the device of Marczyk before and/or after a procedure. 
B.	FLAP CLOSURE DETECTION 
The combination of Marczyk and Livneh does not explicitly teach circuitry/sensor configured to detect that said flap is closed, and therefore fails to teach:   
wherein said motor unit circuitry is configured to detect when said flap is closed, and only then to enable supply of said electrical power to said electrosurgical tool.
However, the use of open/close detection switches to prevent/allow the supply of power to a device was well known before the effective filing date of the claimed invention.
Iio, in a similar field of endeavor, teaches the use of an open/close detection SW (switch) (4022) that detects the opening and closing of a cover (i.e., a lid) of a case (401).  When the lid is opened, a power supply circuit is shut down for preventing a main body of the device from being electrified/charged.  When the lid is closed, electrified/charged may be automatically started [¶[0252]; FIG. 17].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Marczyk and Livneh such that said motor unit circuitry is configured to detect when said flap is closed, and only then to enable supply of said electrical power to said electrosurgical tool, since such a known flap closure detection technique was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Marczyk and Livneh and the results (safely allowing the supply of said electrical power to said electrosurgical tool when the flap is closed) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

17.	Claims 1, 5-8, 26, 30-32, 37, & 39-41, 46, 48, & 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0132893 to D’Amelio et al. (“D’Amelio”) in view of Marczyk, and further in view of Livneh, Iio, and U.S. Patent No. 5,697,949 to Giurtino et al. (“Giurtino”).
18.	Regarding claims 1 & 46, D’Amelio teaches a surgical system comprising:
at least one surgical mechanical arm comprising:
an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1] comprising… a proximal end [proximal end (2) - ¶[0035]; FIG. 1] and distal end [distal end (3) - ¶[0035]; FIG. 1] of said elongate body [(1)]…;

a first jaw [first jaw member (13) - ¶[0036]; FIG. 2] comprising a first electrically conductive jaw body [see ¶[0037] (“conductive jaw member 13”); see also ¶’s [0036]-[0038], [0041], & [0042]]; and
a second jaw [second jaw member (14) - ¶[0036]; FIG. 2] comprising a second electrically conductive jaw body [e.g., ¶’s [0036]-[0038], [0041], & [0042]]; [and]
a connector [rivet (15) - ¶[0036]; FIG. 2] connecting said first electrically conductive jaw body and said second electrically conductive jaw body such that said jaws [(13, 14)] are configured to move relative to each other to various extents to change a separation within which tissue can be received, said separation located between said first electrically conductive jaw body [(13)] and said second electrically conductive jaw body [(14)] [e.g., ¶’s [0002], [0037]].
A.	THE “ELONGATE BODY” LIMITATIONS 
	While, as noted above, D’Amelio teaches an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1], D’Amelio does not teach the following emphasized claim limitations concerning the elongate body:
[the] elongate body comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion;
[the] electrosurgical tool coupled to a distal-most segment of said elongate body…; [and]
wherein said distal-most segment of said elongate body defines a tubular portion, rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis; and 
an insulating sheath, wherein said insulating sheath covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool.
However, electrosurgical devices including elongate bodies comprising coupled segments for facilitating/enhancing flexibility were well known in the art, before the effective filing date of the claimed invention, as were end effectors having the ability to rotate about the longitudinal axes of such devices.
	As one example, Marczyk, in a similar field of endeavor, teaches endoscopic forceps utilizing an elongated, generally flexible and articulating shaft [e.g., ¶[0054]].  Particularly, Marczyk teaches an elongate body [shaft (16) - ¶[0056]; FIG. 1] comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body [shaft (16) includes an articulating portion (18) comprising a plurality of joints nestingly arranged in series to provide flexibility - ¶’s [0056], [0070]; FIGS. 1-2], at least one of said plurality of segments being flexible or including a flexible portion [e.g., ¶’s [0054], [0056]];
[an] electrosurgical tool [end effector (12) - ¶[0056]; FIG. 1] coupled to a distal-most segment [joint (18f) – ¶ [0071]; FIGS. 2-3] of said elongate body [FIG. 2]; [and] wherein said distal-most segment [(18f)] of said elongate body defines a tubular portion [FIG. 3], rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis [segment (18f) is part of articulating portion (18) of shaft (16) which rotates with the end effector (12) - ¶’s [0114], [0115]; FIG. 19].
	Marczyk further teaches that an insulating sheath can be provided that covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool [e.g., ¶’s [0061] & [0104]; FIG. 15].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify D’Amelio such that [the] elongate body include a 
Further, utilizing an insulating sheath that covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool, serves to protect the plurality of the joints (18a) of articulating portion (18) of shaft (16) [Marczyk, ¶[0061]].  
	B.	MOTOR UNIT 
	D’Amelio additionally fails to teach:
at least one motor unit comprising circuitry which:
receives control signals for moving said at least one surgical mechanical arm and control signals for electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool; and
actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical power according to said received control signals;

	Marczyk, however, further teaches:
at least one motor unit [housing or body (14) (¶’s [0056], [0057]; FIG. 1) and its constituent components, including steering unit (22) and its constituent components (¶’s [0056]-[0058], [0114]; FIGS. 1, 19); NOTE: as broadly as claimed, the claim currently sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor, such as housing (14), can broadly be considered a “motor unit”] comprising circuitry which:
receives control signals for moving said at least one surgical mechanical arm [shaft (16)] [from control unit (24) - see ¶’s [0057], [0124]; FIG. 1] and control signals for electrifying said at least one surgical mechanical arm [(16)] for supplying electrical power to said electrosurgical tool [to end effector (12)] [¶’s [0056]-[0058]; FIG. 1; NOTE: Marczyk teaches that trigger (34) is provided on the body (14) and used to effectuate application of electrosurgical energy for sealing or cutting tissue held within the end effector (12) (see ¶[0058), that shaft (16) connects to body (14) (see ¶[0056]), and that shaft (16) includes activation members for delivering energy to end effector (12) (see ¶[0056]); as such, as broadly as claimed, actuation of trigger (34) on body (14) results in a control signal that causes the delivery of energy to said electrosurgical tool (12) via the activation members of shaft (16) which is also connected to body (14)]; and 
actuates movement of said at least one surgical mechanical arm [(16)] [see ¶’s [0057], [0124]] and enables transfer of said electrical power [[¶’s [0056]-[0058]] according to said received control signals;

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio and Marczyk to implement at least one motor unit comprising circuitry which: receives control signals for moving said at least one surgical mechanical arm and control signals for electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool; and actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical power according to said received control signals; [and] wherein said proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit; as taught by Marczyk, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions [i.e., actuating the arm, and conveying energy], with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	C.	FLAP 
	While Marczyk teaches that the proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit (as noted above), the combination of D’Amelio and Marczyk (as set forth above) does not teach: 

	Livneh, in a similar field of endeavor, teaches a multi-mode surgical instrument (40) for performing various cutting and cauterizing procedures [e.g., ¶[0040]].  
Livneh teaches a housing [handle assembly (46)] for receiving various types of surgical cartridges (e.g., bipolar (52) or monopolar (50) cartridges) [see ¶[0041]; FIG. 2], and a flap [lid (102)] configured to close over a proximal end of the particular cartridge (50, 52) inserted therein [see ¶[0053]; FIG. 2 (reproduced below)].

    PNG
    media_image1.png
    445
    553
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio and Marczyk such that said housing of said motor unit further compris[es] a flap configured to close over said proximal end of said elongate body of said at least one surgical mechanical arm, as taught by Livneh, since such a modification would facilitate repair/replacement of the at least one surgical mechanical arm (and other components disposed in the body/housing), as well as cleaning/sterilization of the device of D’Amelio/Marczyk before and/or after a procedure. 
D.	FLAP CLOSURE DETECTION 
	The combination of D’Amelio, Marczyk, and Livneh does not explicitly teach circuitry/sensor configured to detect that said flap is closed, and therefore fails to teach:   
wherein said motor unit circuitry is configured to detect when said flap is closed, and only then to enable supply of said electrical power to said electrosurgical tool (claim 1); and
wherein said motor unit circuitry comprises at least one sensor configured to detect that said flap is closed (claim 46).  
	However, the use of open/close detection switches to prevent/allow the supply of power to a device was well known before the effective filing date of the claimed invention.
	As one example, Iio, in a similar field of endeavor, teaches the use of an open/close detection SW (switch) (4022) that detects the opening and closing of a cover (i.e., a lid) of a case (401).  When the lid is opened, a power supply circuit is shut down for preventing a main body of the device from being electrified/charged.  When the lid is closed, electrified/charged may be automatically started [¶[0252]; FIG. 17].  Examiner considers the open/close detection SW (switch) (4022) to be a sensor, as it performs the claimed function of detecting that said flap is closed.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, and Livneh such that said motor unit circuitry is configured to detect when said flap is closed, and only then to enable supply of said electrical power to said electrosurgical tool, and wherein said motor unit circuitry comprises at least one sensor configured to detect that said flap is closed, since such a known flap closure detection technique was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device of D’Amelio, Marczyk, and Livneh and the results (safely allowing the supply of said electrical power to said electrosurgical tool only when KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
E.	ELECTRIFYING SAID AT LEAST ONE SURGICAL MECHANICAL ARM
	Finally, as noted above, and as broadly as claimed, Examiner contends that running activation members through shaft (16) of Marczyk for delivering energy to end effector (12) (see ¶’s [0056]-[0058]) to supply energy thereto comprises “electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool.” 
	However, solely in the interest of compact prosecution, and assuming arguendo that “electrifying” said at least one surgical mechanical arm requires using the body of shaft (12) itself as a conduction pathway (which Examiner does not concede), it is noted that use of a tubular body itself as a conduction pathway to a conductive end effector was well known in the art, before the effective filing date of the claimed invention.
	For example, Giurtino, in a similar field of endeavor, teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a hollow conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  Stated another way, the walls of tubular conductive tube (12) supply current to end effector (60).  Additionally, a conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the elongate body, thereby enabling the elongate body to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
19.       Regarding claim 5, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said first jaw [(13)] comprises a first electrically conductive surface [cutting electrode (16)] electrically isolated from said first electrically conductive jaw body [see ¶[0036] (“The jaw member 13 is provided with a relatively-long, but narrow cutting electrode 16 isolated there from by a ceramic insulator 17”), and ¶[0037] (“cutting electrode 16 is in the form of an elongate rail, extending along the length of the jaw member 13. The rail 16 is mounted on top of the ceramic insulator 17 such that it is insulated from the conductive jaw member 13”); and FIG. 2]; and wherein said jaws [(13, 14)] move relative to each other to contact said first electrically conductive surface [(16)] and said second electrically conductive jaw body [of jaw (14)] and to separate said first electrically conductive surface [(16)] and said second electrically conductive jaw body from contact [¶’s [0037], [0038], [0041]; FIG. 2]. 
20.       Regarding claim 6, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  

21.       Regarding claim 7, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches an elongated element [drive rod (46) - ¶[0063]] mechanically coupled to and configured to actuate one or both of said jaws to change said separation between said first electrically conductive jaw body and said second electrically conductive jaw body [¶’s [0063], [0072]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino to include an elongated element mechanically coupled to and configured to actuate one or both of said jaws to change said separation between said first electrically conductive jaw body and said second electrically conductive jaw body since such modification amounts merely to the substitution of one known element [drive mechanism for actuating jaws] for another yielding predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
22.       Regarding claim 8, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said elongated element actuates said jaws by moving one or both of said first jaw and said second jaw towards each other [¶’s [0063], [0072]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
23.       Regarding claim 26, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (below) in the Office Action.  
D’Amelio (as modified to include the wire of Giurtino) further teaches wherein said insulated elongated wire is coupled to a first electrical supply contact [D’Amelio, ¶’s [0036], [0038].
D’Amelio/Marczyk (as modified to include the conductive elongate body of Giurtino as a supply path) further teaches wherein said elongate body of said at least one surgical mechanical arm is coupled to a second electrical supply contact [D’Amelio, ¶’s [0036], [0038]].
24.       Regarding claim 30, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said first electrically conductive surface [cutting electrode (16)] is mounted to said first jaw [¶[0037]]. 
25.       Regarding claim 31, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said first electrically conductive surface is planar [cutting electrode (16) is in the form of an elongate rail (as broadly as claimed, a rail is a planar structure) - ¶’s [0036]-[0037]; and FIG. 2].
claim 32, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (below) in the Office Action.  
D’Amelio (as modified to include the wire of Giurtino) further teaches wherein said insulated elongated wire is planar [as broadly as claimed, the insulated elongated wire extends in at least one plane - ¶’s [0036], [0038]; & FIGS. 3-5].  
27.       Regarding claim 37, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Marczyk further teaches wherein at least a portion of each of at least some of said plurality of sequentially coupled segments is nested within an adjacent, more proximal segment [Marczyk, ¶[0070] (“the electrosurgical device includes a plurality of joints 18a which are nestingly arranged in series to form flexible articulating portion 18”); see also FIGS. 2-3].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that at least a portion of each of at least some of said plurality of segments is nested within an adjacent, more proximal segment, as taught by Marczyk, as the plurality of segments or joints (18a) in the elongated shaft (16) of Marczyk provide the benefit of increasing device maneuverability and positioning in order to facilitate access to target tissue (for treatment by the end effector) that may otherwise be challenging (or not possible) to access.
28.	Regarding claim 39, D’Amelio teaches a surgical system comprising:
at least one surgical mechanical arm comprising:

an electrosurgical tool [forceps jaw assembly (12) - ¶[0036]; FIGS. 1-2] coupled to… said elongate body [at distal end (3) - ¶[0036]; FIGS. 1-2], said electrosurgical tool comprising first and second jaws [first jaw member (13) and second jaw member (14) - ¶[0036]; FIG. 2] configured to move relative to each other [¶[0036]; FIG. 2];
an insulated first elongated element [electrically conductive rod (18) - ¶[0036]] electrically coupled to said first jaw [jaw (13)]; [and]
[conducting] electrical current to said second jaw [jaw (14)] via… [electrically conductive rod (19) - ¶[0036]].
A.        THE “ELONGATE BODY” LIMITATIONS 
            While, as noted above, D’Amelio teaches an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1], D’Amelio does not teach the following emphasized claim limitations concerning the elongate body:
[the] elongate body comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion;
[the] electrosurgical tool coupled to a distal-most segment of said elongate body…; [and]
wherein said distal-most segment of said elongate body defines a tubular portion, rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis.
However, electrosurgical devices including elongate bodies comprising coupled segments for facilitating/enhancing flexibility were well known in the art, before the effective 
            As one example, Marczyk, in a similar field of endeavor, teaches endoscopic forceps utilizing an elongated, generally flexible and articulating shaft [e.g., ¶[0054]].  Particularly, Marczyk teaches an elongate body [shaft (16) - ¶[0056]; FIG. 1] comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body [shaft (16) includes an articulating portion (18) comprising a plurality of joints nestingly arranged in series to provide flexibility - ¶’s [0056], [0070]; FIGS. 1-2], at least one of said plurality of segments being flexible or including a flexible portion [e.g., ¶’s [0054], [0056]];
[an] electrosurgical tool [end effector (12) - ¶[0056]; FIG. 1] coupled to a distal-most segment [joint (18f) – ¶ [0071]; FIGS. 2-3] of said elongate body [FIG. 2]; [and] wherein said distal-most segment [(18f)] of said elongate body defines a tubular portion [FIG. 3], rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis [segment (18f) is part of articulating portion (18) of shaft (16) which rotates with the end effector (12) - ¶’s [0114], [0115]; FIG. 19].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify D’Amelio such that [the] elongate body include a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion; [the] electrosurgical tool coupled to a distal-most segment of said elongate body…; [and] wherein said distal-most segment of said elongate body defines a tubular portion, rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis, all as taught by Marczyk, so as to provide the benefit of increasing device maneuverability and positioning in order to facilitate 
B.	MOTOR UNIT 
	D’Amelio additionally fails to teach:
at least one motor unit comprising circuitry which:
receives control signals for: 
moving of said at least one surgical mechanical arm and for electrifying said at least one surgical mechanical arm for supplying said electrical current to said electrosurgical tool; and
actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical current according to said received control signals;
wherein said proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit. 
	Marczyk, however, further teaches:
at least one motor unit [housing or body (14) (¶’s [0056], [0057]; FIG. 1) and its constituent components, including steering unit (22) and its constituent components (¶’s [0056]-[0058], [0114]; FIGS. 1, 19); NOTE: as broadly as claimed, the claim currently sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor, such as housing (14), can broadly be considered a “motor unit”] comprising circuitry which:
receives control signals for:
moving said at least one surgical mechanical arm [shaft (16)] [from control unit (24) - see ¶’s [0057], [0124]; FIG. 1] and for electrifying said at least one surgical mechanical arm [(16)] for supplying said electrical current to said electrosurgical tool [to end effector (12)] [¶’s [0056]-[0058]; FIG. 1; NOTE: Marczyk teaches that trigger (34) is provided on the body (14) and used to effectuate application of electrosurgical energy 
actuates movement of said at least one surgical mechanical arm [(16)] [see ¶’s [0057], [0124]] and enables transfer of said electrical current [[¶’s [0056]-[0058]] according to said received control signals;
wherein said proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit [Marczyk teaches that the overall device (10) may be fully or partially disposable depending upon a particular purpose or to achieve a particular result, which includes the proximal end of the shaft being removably received within a housing of said motor unit - see ¶[0100]; further, body (14) itself defines a “housing”].            
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio and Marczyk to implement at least one motor unit comprising circuitry which: receives control signals for: moving of said at least one surgical mechanical arm and for electrifying said at least one surgical mechanical arm for supplying said electrical current to said electrosurgical tool; and
actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical current according to said received control signals; wherein said proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit, as taught by Marczyk, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
C.	FLAP 
While Marczyk teaches that the proximal end of said elongate body of said at least one surgical mechanical arm is configured to be removably received within a housing of said motor unit (as noted above), the combination of D’Amelio and Marczyk (as set forth above) does not teach: 
said housing of said motor unit further comprising a flap configured to close over said proximal end of said elongate body of said at least one surgical mechanical arm. 
Livneh, in a similar field of endeavor, teaches a multi-mode surgical instrument (40) for performing various cutting and cauterizing procedures [e.g., ¶[0040]].  
Livneh teaches a housing [handle assembly (46)] for receiving various types of surgical cartridges (e.g., bipolar (52) or monopolar (50) cartridges) [see ¶[0041]; FIG. 2], and a flap [lid (102)] configured to close over a proximal end of the particular cartridge (50, 52) inserted therein [see ¶[0053]; FIG. 2 (reproduced below)].

    PNG
    media_image1.png
    445
    553
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio and Marczyk such that said housing of said motor unit further compris[es] a flap configured to close over said proximal end of said elongate body of said at least one surgical mechanical arm, as taught by Livneh, since such a modification would facilitate repair/replacement of the at least one surgical mechanical arm (and other components disposed in the body/housing), as well as cleaning/sterilization of the device of D’Amelio/Marczyk before and/or after a procedure. 
D.	FLAP CLOSURE DETECTION 
	The combination of D’Amelio, Marczyk, and Livneh does not explicitly teach circuitry/sensor configured to detect that said flap is closed, and therefore fails to teach:   
wherein said motor unit circuitry is configured to detect when said flap is closed, and only then to enable supply of said electrical current to said electrosurgical tool.
However, the use of open/close detection switches to prevent/allow the supply of power to a device was well known before the effective filing date of the claimed invention.
Iio, in a similar field of endeavor, teaches the use of an open/close detection SW (switch) (4022) that detects the opening and closing of a cover (i.e., a lid) of a case (401).  When the lid is opened, a power supply circuit is shut down for preventing a main body of the device from being electrified/charged.  When the lid is closed, electrified/charged may be automatically started [¶[0252]; FIG. 17].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, and Livneh such that said motor unit circuitry is configured to detect when said flap is closed, and only then to enable supply of said electrical current to said electrosurgical tool, since such a known flap closure detection technique was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device of D’Amelio, Marczyk, and Livneh and the results (safely allowing the supply of said electrical power to said electrosurgical tool only when the flap is closed) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
E.        DIFFERENT CONDUCTION PATHWAYS SUPPLYING THE TWO POLARITIES
As noted above, D’Amelio teaches providing two different paths conducting electrical current to said electrosurgical tool [e.g., ¶’s [0036], [0037], [0042]].  Particularly, insulated electrically conductive rod (18) is electrically coupled to the first electrically conductive jaw body of jaw (13) for supplying a first polarity, while insulated electrically conductive rod (19) is electrically coupled to the second electrically conductive jaw body of jaw (14) for supplying a second polarity [e.g., ¶’s [0036], [0037], [0042]].  
Examiner further notes that Marczyk also teaches two different paths conducting electrical current to said electrosurgical tool.  For example, electrical current is conducted through a first electrical conduction pathway [an electrical lead – see ¶’s [0065],[0068]] from an An electrical lead (not shown) carries a first electrical potential to jaw member 40…”); see also ¶’s [0056], [0059], [0060]].  Further, electrical current is conducted through a second electrical conduction pathway [drive rod (46) - ¶’s [0063], [0068]], from the electrosurgical power generator [see ¶[0068] (“a second electrical potential is transferred through drive rod 46 (or, alternatively, the above mentioned sleeve) to jaw member 42”); see also ¶’s [0059], [0060]].
            The combination of D’Amelio, Marczyk, Livneh, and Iio as set forth above, however, does not teach the following emphasized claim limitations concerning the walls of the tubular portion of the distal-most segment of the sequentially coupled segments of the elongate body (and the elongate body itself) providing the second conduction pathway:   
wherein said tubular portion conducts electrical current to said second jaw via walls of the tubular portion itself.
Giurtino, in a similar field of endeavor, teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a hollow conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  A conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
In summary, specifically concerning the foregoing claim limitations (and with reference to the citations of Giurtino provided above), Giurtino teaches wherein said tubular portion conducts electrical current to said second jaw body via walls of the tubular portion itself [walls 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, and Iio to utilize the conduction pathway configuration of Giurtino, including wherein said tubular portion [defined by the distal-most segment of the plurality of joints of D’Amelio/Marczyk/Livneh/Iio] conducts electrical current to said second jaw via walls of the tubular portion itself, since use of the elongate body itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the elongate body, thereby enabling the elongate body to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
29.       Regarding claim 40, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            D’Amelio further teaches wherein said at least one surgical mechanical arm comprises an insulated elongated [rod] [electrically conductive rod (18) - ¶[0036]] electrically coupled to said first electrically conductive jaw body [of jaw (13)] and supplying a first polarity, said elongated wire extending through a lumen [lumen (4) - ¶[0036]] of said elongate body [shaft (1)] of said arm.    
            D’Amelio does not, however, teach the following emphasized claim limitations concerning a wire providing a first conduction pathway:   
wire electrically coupled to said first electrically [conductive] jaw body and supplying a first polarity, said elongated wire extending through a lumen of said elongate body of said at least one surgical mechanical arm.  
However, the use of a wire as a conduction pathway to supply a first polarity to a jaw was well known in the art, before the effective filing date of the claimed invention.
As one example, Giurtino further teaches a conductive wire (18), provided with an insulating sheath (28), that extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that said at least one surgical mechanical arm comprises an insulated elongated wire electrically coupled to said first electrically [conductive] jaw body and supplying a first polarity, said insulated elongated wire extending through a lumen of said elongate body of said at least one surgical mechanical arm, as taught by Giurtino, since such a modification amounts merely to the substitution of one known conduction pathway [wire] for another [conductive rod], yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
30.       Regarding claim 41, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (above) in the Office Action
As previously noted in the rejection of claim 1 above (from which claim 41 ultimately depends) Marczyk provides the teaching that the elongate body [shaft (16) - ¶[0056]; FIG. 1] comprises a plurality of sequentially coupled segments extending between a proximal end and 
D’Amelio teaches [conducting] electrical current supplying a second polarity to said second electrically conductive jaw body [of jaw (14)] via [a rod] [electrically conductive rod (19) - ¶[0036]]…, said electrical current conducted from a power source [electrosurgical generator (26) - ¶[0036]; FIG. 1] configured at a proximal end of said elongate body of said at least one surgical mechanical arm…; said elongated [rod] [electrically conductive rod (18)] and said [rod] [electrically conductive rod (19)] thereby providing two different paths conducting electrical current to said electrosurgical tool [e.g., ¶’s [0036], [0037], [0042]]. 
            Marczyk further teaches a power source [generator] configured proximally to said motor unit [¶’s [0059], [0060]]. 
            Additionally, as noted in the rejection of claim 1 above (from which claim 41 ultimately depends), Giurtino teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a hollow conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  A conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
In summary, specifically concerning the foregoing claim limitations (and with reference to the citations of Giurtino provided above), Giurtino teaches an insulated elongated wire [wire (18) with insulating sheath (28)] electrically coupled to an electrically conductive jaw body [body of end effector (62)] and supplying a first polarity, said elongated wire [(18)] extending through a said tubular portion conducts electrical current supplying a second polarity to said second electrically conductive jaw body via walls of the tubular portion itself [walls of tubular conductive tube (12) supply current to end effector (60)] said electrical current conducted from a power source configured at said proximal end of said elongate body of said at least one surgical mechanical arm and electrically connected to said elongate body of said at least one surgical mechanical arm [the body of tube (12) is conductive]; said elongated wire and said tubular portion thereby providing two different paths conducting electrical current to said electrosurgical tool [Abstract; col. 2, ll. 26-49; col. 4, ll. 47-51].  
NOTE: Because Giurtino teaches that the walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and Marczyk teaches that the elongate body includes a plurality of sequentially coupled segments, the formulated rejection results in the plurality of sequentially coupled segments of Marczyk, which form the elongate body, acting as the conduction pathway. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino to utilize the conduction pathway configuration of Giurtino, including wherein said tubular portion conducts electrical current supplying a second polarity to said second electrically conductive jaw body via walls of the tubular portion itself, said electrical current conducted from a power source configured proximally to said motor unit and electrically connected to said elongate body of said at least one surgical mechanical arm via said motor unit, said electrical current conducted via said plurality of sequentially coupled segments of said elongate body; wherein said elongated wire and said tubular portion thereby provide two different paths conducting electrical current to said electrosurgical tool from said power source, since use of the elongate body itself as an electrical current pathway, for example, helps to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
31.	Regarding claim 48, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches wherein said at least one surgical mechanical arm comprises a handle which can be grasped for insertion and removal of said proximal end into and from said motor unit, said handle formed of electrically insulating material [NOTE: Marczyk teaches that an exterior casing or insulating sheath can be provided that covers at least a portion of said elongate body of said surgical mechanical arm (e.g., ¶’s [0061] & [0104]); as such, this portion of the arm can be grasped, serving as a “handle” (the claim sets forth no specific structure defining the “handle”) for insertion and removal of said proximal end into and from said motor unit]. 
32.	Regarding claim 49, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Livneh further teaches wherein said motor unit housing defines a recess for insertion of said proximal end of said at least one surgical mechanical arm via a top face [when lid (102) is open] of said housing [clearly seen in FIG. 2 of Livneh].




33.       Claims 9-14 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2012/0215220 to Manzo et al. ("Manzo").
34.       Regarding claims 9-11, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, expressly teach wherein rotation of said elongated element about an elongated element long axis moves said first jaw such that said first electrically conductive jaw body moves towards said second electrically conductive jaw body (claim 9), wherein rotation of said elongated element moves said second electrically conductive jaw body such that said second electrically conductive jaw body moves towards said first electrically conductive jaw body (claim 10), nor wherein rotation of said elongated element moves said first jaw when one or more portions of said elongated element is bent (claim 11).
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, wherein rotation of an elongated element [torque drive component (18)] about an elongated element long axis [the longitudinal axis of wrist section (4) – see FIG. 4] moves a first jaw [e.g., upper jaw (7a)] such that said first jaw body moves towards said second jaw body [¶’s [0069], [0071], [0072]], wherein rotation of said elongated element [torque drive component (18)] moves said second jaw [e.g., lower jaw (7b)] such that said second jaw body moves towards said first jaw body [upper jaw (7a)] [¶’s [0069], [0071], [0072]], and wherein rotation of said second elongated element [torque drive component (18)] moves said first jaw [upper jaw (7a)] when one or more portions of said elongated element is bent [¶[0072]].
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
35.       Regarding claim 12, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, teach a screw coupled to said elongated element and said jaws; wherein rotation of said elongated element rotates said screw to move said jaws relative to each other.
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, including a screw [lead screw (15) - ¶’s [0068], [0069], & [0072] and FIGS. 4-5] coupled to said elongated element [torque drive component (18)] and said jaws [upper jaw (7a), lower jaw (7b)]; wherein rotation of said elongated element [torque drive component (18)] rotates said screw [lead screw (15)] to move said jaws [upper jaw (7a), lower jaw (7b)] relative to each other [¶’s [0068], [0069], & [0072] and FIGS. 4-5].
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
36.       Regarding claim 13, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Manzo teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said jaws are coupled by a pivot joint [¶[0036]], said connector comprises a pivot pin [(15) - [¶[0036]], and said jaws move towards each other by rotation about said pivot pin [¶[0036]].
37.       Regarding claim 14, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, explicitly teach wherein said elongated element is a torque cable.
            Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, including an elongated element [torque drive component (18)] comprising a torque cable [¶’s [0071]-[0072], and FIG. 4].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that said elongated element is a torque cable, as taught by Manzo, since such modification amounts merely to the substitution of one known element [shaft] for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
38.       Regarding claim 27, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, teach 
wherein changing tension applied to said elongated element mechanically actuates one or both of said jaws.
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, wherein changing tension applied to an elongated element [torque drive component (18)] mechanically actuates one or both of said jaws [upper jaw (7a), lower jaw (7b)] [¶’s [0055], [0060], [0069], [0072], & [0097]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that changing tension applied to said elongated element mechanically actuates one or both of said jaws, as taught by Manzo, since such modification amounts merely to the substitution of one known drive element for another yielding predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
39.       Regarding claim 28, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Manzo teaches all of the limitations of claim 27 for the reasons set forth in detail (above) in the Office Action.  
            Manzo further teaches a fusing and cutting surgical instrument, wherein said elongated element [torque drive component (18)] is configured to transfer tension applied to a proximal end of said elongated element [torque drive component (18)]  to a distal end of said 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Manzo such that said elongated element is configured to transfer tension applied to a proximal end of said elongated element to a distal end of said elongated element, which distal end actuates said first and second jaws, as taught by Manzo, since such modification amounts merely to the substitution of one known drive element for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
40.       Regarding claim 29, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, teach wherein said elongated element is configured to transfer torque applied to a proximal end of said elongated element to a distal end of said elongated element, which distal end actuates said first and second jaws.
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, wherein an elongated element [torque drive component (18)] is configured to transfer torque applied to a proximal end of said elongated element [torque drive component (18)]  to a distal end of said elongated element [torque drive component (18)], which distal end actuates said first and second jaws [upper jaw (7a), lower jaw (7b)] [¶’s [0069], & [0070]-[0072]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that said elongated element is configured to transfer torque KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

41.       Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, as applied to claim 40 above, and further in view of U.S. Patent Application Publication No. 2016/0022356 to Schostek et al. ("Schostek").
42.       Regarding claim 21, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, teach wherein said insulated elongated wire comprises a litz wire.
Schostek, in a similar field of endeavor, teaches a surgical cutter having electrically conductive electrodes [(10)] arranged on mutually-facing longitudinal sides of two instrument branches [(2)], which electrodes [(10)] are connected to a DC current generator [(8)] via two conductor bundles [(6a, 6b)] consisting in each case of a plurality of individual litz wires.  See Schostek, ¶’s [0050], [0068], and [0069].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that said insulated elongated wire comprises a litz wire, as taught by Schostek, since such modification amounts merely to the substitution of one known element (wire) for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

43.       Claim 38 and its dependent claims 22, 23, 24, & 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, as applied to claim 1 above, and further in view of U.S. Patent No. 7,422,194 to Dumbauld et al. (“Dumbauld”).
44.       Regarding claim 38, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not, however, teach wherein said electrosurgical tool comprises a thin, blunt electrically conductive tip protruding from said second jaw, said tip electrically connected to said second electrically conductive jaw body, said tip extending distally relative to a long axis of said second electrically conductive jaw body and protruding beyond the opposite first jaw; said tip comprising a tissue contacting surface, at least a portion of said surface not coated by an insulating coating.
Dumbauld, in a similar field of endeavor, teaches electrosurgical forceps including a selectively energizable monopolar extension for enhanced electrosurgical effect [Dumbauld, col. 1, ll. 18-23].  With reference to FIG. 6A, Dumbauld teaches an exemplary embodiment including a thin, blunt electrically conductive tip protruding from the lower jaw [as broadly as claimed, distal end of lower jaw member (120’) protrudes from lower jaw (120’) and extends beyond the distal end of upper jaw member (110’); FIG. 6A], said tip electrically connected to said electrically conductive jaw body [the (protruding) distal end of lower jaw member (120’) is part of lower jaw member (120’) which is energized - see col. 14, ll. 30-41], said tip extending distally relative to a long axis of said second electrically conductive jaw body [FIG. 6A] and protruding beyond the opposite jaw [distal end of lower jaw member (120’) protrudes beyond the distal end of upper jaw member (110’); FIG. 6A]; said tip comprising a tissue contacting surface, at least a The distal end of jaw member 120’ acts as the monopolar element for treating the tissue and may be shaped accordingly to enhance electrosurgical effect”); FIG. 6A].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino to include a thin, blunt electrically conductive tip protruding from said second jaw, said tip electrically connected to said second electrically conductive jaw body, said tip extending distally relative to a long axis of said second electrically conductive jaw body and protruding beyond the opposite first jaw; said tip comprising a tissue contacting surface, at least a portion of said surface not coated by an insulating coating, as taught by Dumbauld, to provide the advantages (of monopolar operation) of having the ability to move through avascular tissue and dissect through narrow tissue planes [Dumbauld, col. 2, ll. 26-32; col. 13, ll. 20-23; & col. 14, ll.30-41; FIG. 6A].  
Finally, concerning the particular placement of the conductive tip (i.e., protruding from a first or second (or a top or bottom) jaw, Examiner notes that such placement would have been an obvious matter of design choice, since it has been held that a mere rearrangement of parts involves only routine skill in the art, particularly when such rearrangement would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In the instant case, adding the thin, blunt electrically conductive tip so that it is protruding from said second jaw of the device of D’Amelio, Marczyk, Livneh, Iio, and Giurtino (as opposed to the first jaw) would not have changed the function of Dumbauld of being able to move through avascular tissue and dissect through narrow tissue planes.  
Still further, modifying the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino to include a thin, blunt electrically conductive tip protruding from said second jaw would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
45.       Regarding claim 22, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
Dumbauld further teaches wherein said tip is monopolar [col. 14, ll. 38-41; FIG. 6A].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld such that said tip is monopolar because, as noted in the rejection of claim 38 (above), the monopolar tip of Dumbauld provides the advantages (of monopolar operation) of having the ability to move through avascular tissue and dissect through narrow tissue planes [Dumbauld, col. 2, ll. 26-32; col. 13, ll. 20-23; & col. 14, ll.30-41; FIG. 6A].    
46.       Regarding claim 23, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
Dumbauld further teaches wherein said tip has a spatula shape [as broadly as claimed, the distal tip portion of lower jaw (120’) of Dumbauld is rounded – FIG. 6A].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld such that said tip has a spatula shape because, as noted in the rejection of claim 38 (above), the tip of Dumbauld (which has a spatula shape) provides the advantages (of monopolar operation) of having the ability to move through 
47.       Regarding claim 24, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
The combination of references, however, appears silent with regard to the limitation of wherein said tip extends beyond said first jaw by l-5mm.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld to utilize a monopolar tip extending beyond said first jaw by l-5mm, since Applicant has not disclosed that the claimed (extension) length solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with the tip of Dumbauld (e.g., shown in FIG. 6A).  
48.       Regarding claim 34, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
Dumbauld further teaches wherein said tip comprises a rounded curvature [see rounded curvature of distal tip portion of lower jaw (120’) of Dumbauld – FIG. 6A]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld such that said tip comprises a rounded curvature because, as noted in the rejection of claim 38 (above), the tip of Dumbauld (which comprises a rounded curvature) provides the advantages (of monopolar operation) of having the ability to move through avascular tissue and dissect through narrow tissue planes [Dumbauld, col. 2, ll. 26-32; & col. 13, ll. 20-23; FIGS. 8A-8B].  

49.       Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld, as applied to claim 38 above, and further in view of  U.S. Patent Application Publication No. 2011/0238065 to Hunt et al. ("Hunt").
50.       Regarding claim 25, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld, however, is silent with regard to the thickness of the tip [the distal portion of the lower jaw], particularly the limitation of wherein said tip is 0.1mm - 1mm thick.
Hunt, in a similar field of endeavor, teaches a surgical cutting and sealing instrument comprising an end effector with first and second jaws [¶[0007]; FIG. 1].  Hunt further teaches that the first jaw can have a thickness less than or equal to about 1.3mm [¶[0007]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, and Dumbauld such that the thickness of the tip [the distal portion of the lower jaw] have a thickness less than or equal to about 1.3mm, as taught by Hunt, since such modification amounts merely to the substitution of one known element for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, changes in size are generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As modified, the combination of D’Amelio, Marczyk, Livneh, Iio, Giurtino, Dumbauld, and Hunt (as set forth above) has a tip thickness of less than or equal to about 1.3mm.  In view of Hunt’s explicit contemplation of thicknesses less than 1.3mm, it would have been obvious to e.g., 1mm thick (which is in the claimed range of 0.1mm - 1mm thick) as the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Courts have further held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it appears that the invention would perform equally as well with the tip thickness of the device of D’Amelio, Marczyk, Livneh, Iio, Giurtino, Dumbauld, and Hunt, particularly in view of Applicant’s disclosure that various ranges of thicknesses may be utilized [see, e.g., Applicant’s as-filed Specification, at pg. 57, ll. 24-25].   

51.       Claims 42 & 43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0172594 to Allen, IV (“Allen”).
52.       Regarding claim 42, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Marczyk teaches a memory for storing a control algorithm [e.g., ¶[0125]], the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not teach:
wherein said motor unit circuitry comprises a memory which stores a selected electrosurgical operational mode for said electrosurgical tool.

Allen further teaches at least one motor unit [note: the Examiner considers the collective grouping of the control module (130), jaw actuation assembly (140), and knife actuation assembly (170) identified in annotated FIG. 2 of Allen (provided below), as a “motor unit” since this grouping of components includes a motor (142) [as a part of jaw actuation assembly (140) – see ¶[0038]; FIGS. 2 & 4], and has been depicted as being collectively grouped together in both FIG. 2 (as seen below) and FIG. 4 (see the larger box drawn around components (130), (170), & (140)).  Further, the claim sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor can broadly be considered a “motor unit.”  To this end, it is noted that housing (20) is alternatively considered a “motor unit”].     
Allen further teaches wherein said motor unit circuitry [(130), (140), (170)] comprises a memory [storage (138) - ¶[0067]; FIG. 4] which stores a selected electrosurgical operational mode for said electrosurgical tool [¶[0067]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that said motor unit circuitry comprises a memory which stores a selected electrosurgical operational mode for said electrosurgical tool, so as to provide a customized instrument capable of being configured to suit the needs and/or preferences of a particular surgeon, as explicitly taught by Allen [¶[0067]]. 
53.       Regarding claim 43, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not teach:

Allen, in a similar field of endeavor, teaches a surgical instrument (10) comprising a housing (20), and a shaft (12) having a distal end (14) configured to mechanically engage end effector assembly (100) [¶[0036]; FIG. 1].  
Allen further teaches at least one motor unit [note: the Examiner considers the collective grouping of the control module (130), jaw actuation assembly (140), and knife actuation assembly (170) identified in annotated FIG. 2 of Allen (provided below), as a “motor unit” since this grouping of components includes a motor (142) [as a part of jaw actuation assembly (140) – see ¶[0038]; FIGS. 2 & 4], and has been depicted as being collectively grouped together in both FIG. 2 (as seen below) and FIG. 4 (see the larger box drawn around components (130), (170), & (140)).  Further, the claim sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor can broadly be considered a “motor unit.”  To this end, it is noted that housing (20) is alternatively considered a “motor unit”].     
            Allen further teaches wherein said surgical mechanical arm comprises one or more gears [threaded member (147) - ¶[0038]; FIG. 4] which are actuated by one or more gears [gear member (146) of gear mechanism (144) of jaw actuation assembly (140) - ¶[0038]; FIG. 4] of said motor unit [(130), (140), (170)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that said at least one surgical mechanical arm comprises one or more gears which are actuated by one or more gears of said motor unit as taught by Allen, since such modification amounts merely to the substitution of one known actuation mechanism for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

54.       Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0119452 to Ellman et al. (hereinafter "Ellman").
55.       Regarding claim 44, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            D’Amelio teaches multiple electrosurgical modes [e.g., ¶’s [0037], [0038], [0041]-[0043]].  Marczyk further teaches a bipolar mode [¶[0099]], as does Giurtino [Abstract]. 
            However, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not teach:
wherein said at least one motor unit is operably connected to a user interface, the user interface configured to: 
receive as input an electrosurgical operational mode selected for said electrosurgical tool, and display an indication of said selected electrosurgical operational mode to a user.
Ellman, in a similar field of endeavor, teaches a controller or main microprocessor (12) [¶’s [0035]-[0038]; FIG. 1] that receives, as input, a user selection (16) for a number of operating parameters which are used to operate a surgical instrument, and which may include, but are not limited to, a surgical mode of operation [i.e., a “desired electrosurgical operational mode”], a power setting, and a power mode [see ¶[0086] (“In one example, the operating parameters are communicated to the electrosurgical instrument by an input to user selection 16 such as activating a finger switch on a handpiece, activating a foot switch, or by touching a touchscreen feature or a button on an input screen”); see also ¶[0038]].  Ellman further displays an indication of said selected electrosurgical operational mode to a user [e.g., ¶[0089]]. 

56.       Regarding claim 45, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, however, does not teach:
a control console separated from said at least one surgical mechanical arm, the control console including a user input; 
wherein control signals for moving said at least one surgical mechanical arm and for controlling the transferring of electrical power to said electrosurgical tool via said at least one surgical mechanical arm are generated at said control console in response to manipulation of said user input by a user.
Ellman, in a similar field of endeavor, relates to an RF generator for performing surgical procedures utilizing an electrosurgical instrument [¶[0002]], and teaches that it was known to use a separate console to control a device [see ¶[0005] (“A console-type receptacle or console unit may be used to house a circuitry for RF power generation and to provide input and output connections from such circuitry to a variety of external devices… A console unit may include interactive display and input panels for user-operation of the electrosurgical instrument. Input panels provide switches, buttons, touch screens, IR controls and the like to allow a user to select and input the operating conditions in order to activate the electrosurgical tool a specific surgical operation or procedure”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino to include a control console separated from said at least one surgical mechanical arm, the control console including a user input; wherein control signals for moving said at least one surgical mechanical arm and for controlling the transferring of electrical power to said electrosurgical tool via said at least one surgical mechanical arm are generated at said control console in response to manipulation of said user input by a user, as taught by Ellman, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

57.       Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, as applied to claim 1 above, and further in view of U.S. Patent No. 5,913,857 to Ritchart et al. (“Ritchart”).
58.       Regarding claim 47, the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino does not teach:
wherein said motor unit comprises clamping hammers for holding said proximal end of said at least one surgical mechanical arm inside said motor unit.  
note that the claim sets forth no limitations defining the structure of a “clamping hammer”].

    PNG
    media_image2.png
    388
    590
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Livneh, Iio, and Giurtino such that aid motor unit comprises clamping hammers for holding said proximal end of said at least one surgical mechanical arm inside said motor unit, since such a known securement technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Ritchart), and one of ordinary skill in the art would have been capable of applying this known technique to the device of D’Amelio, Marczyk, Livneh, Iio, and Giurtino, and the results (securing the shaft in place) would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).




Response to Arguments
59.	As noted above, the 11/23/21 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the 05/25/21 Action.  
60.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.  
61.	NOTE:  In the prior 05/25/21 Action, Allen was relied on for the limitations concerning the claimed “motor unit” in independent claims 1 and 39.  However, in view of the further amendment of these claims, and upon reconsideration, Marczyk has been relied-upon for various limitations concerning the claimed “motor unit,” given the breadth of this term.  The rejection of independent claims 1, 39, & 50 herein clearly sets forth how Marcyzk teaches the limitations for which it is relied-upon concerning the claimed “motor unit.”
62.	Applicant’s arguments concerning dependent claim 41 [11/23/21 Amendment, pg. 13] have been fully considered, but are not persuasive.  The rejection of claim 41 has been updated herein to clearly explain how the relied-upon references teach the new limitations. 

Conclusion
63.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
64.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794